 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL THACKER,                                )       CASE NO. 19-cv-00423 LJO JLT
                                                     )
12                                 Plaintiff,        )       ORDER GRANTING AMTRAK’S
                                                     )       REQUEST FOR TELEPHONIC
13          vs.                                      )       APPEARANCE AT SETTLEMENT
                                                     )       CONFERENCE
14   RAFAEL ALVAREZ, et al.,                         )
                                   Defendants.               ORDER REQUIRING PLAINTIFF TO
15                                                   )       SERVE A SETTLEMENT OFFER
                                                     )       WITHIN 24 HOURS
16                                                   )

17          Amtrak has requested that its representative appear by telephone at the settlement
18   conference next week. (Doc. 19) This request is grounded on the assertion the plaintiff has failed
19   to serve a “meaningful” settlement offer as required by the Court’s order (Doc. 12 at 6-7). It is
20   unclear whether plaintiff has failed to comply with the Court’s orders only as to Amtrak or if he
21   has failed similarly as to the other defendant. Thus, the Court ORDERS:
22          1.      The representative for National Railroad Passenger Corporation (“Amtrak”) may
23   appear at the March 28, 2019 settlement conference by telephone provided the representative is
24   available throughout the conference;
25          2.      No later than noon on Friday, October 18, 2019, the plaintiff SHALL serve a
26   “meaningful” settlement offer on his opponents via email. Failure to do so will result in the
27   Court vacating the conference and may result in the imposition of sanctions. No later than
28   noon on October 21, 2019, the defendants SHALL file a report indicating whether they received

                                                         1
 1   the plaintiff’s settlement offer and whether they believe the settlement conference is likely to be

 2   fruitful.

 3
     IT IS SO ORDERED.
 4

 5       Dated:    October 16, 2019                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
